UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 001-02217 CARIBBEAN REFRESCOS, INC. THRIFT PLAN(Full title of the plan) (Name of issuer of the securities held pursuant to the plan) One Coca‑Cola PlazaAtlanta, Georgia 30313(Address of the plan and address of issuer's principal executive offices) CARIBBEAN REFRESCOS, INC. THRIFT PLAN Financial Statements and Supplemental Schedule As of December 31, 2007 and 2006 and for the Year Ended December 31, 2007 with Report of Independent Registered Public Accounting Firm CARIBBEAN REFRESCOS, INC. THRIFT PLAN Financial Statements and Supplemental Schedule As of December 31, 2007 and 2006 and for the Year Ended December 31, 2007 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, line 4i – Schedule of Assets (Held at End of Year) 10 BANKS, FINLEY, WHITE & CO. CERTIFIED PUBLIC ACCOUNTANTS To the Thrift Plan Committee of Caribbean Refrescos, Inc. Caribbean Refrescos, Inc. Cidra, Puerto Rico Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of the
